Appeal Reinstated and filed November 29, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00388-CR
                                    ____________

                              ERNEST LEYBA, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 183rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1287731


                                        ORDER
       Appellant is represented by appointed counsel, Kelly Ann Smith. Appellant’s brief
was originally due July 30, 2012. Appellant was granted two extensions of time to file the
brief until October 19, 2012, but appellant did not file a brief or a further motion for
extension of time. See Tex. R. App. P. 38.6(a). Counsel and the trial court were notified
on October 25, 2012, that no brief had been received. No response from appellant was
received. Accordingly, on November 8, 2012, this court abated the appeal and directed
the trial court to conduct a hearing to determine why appellant’s brief had not been filed.
       On November 27, 2012, appellant filed a brief in this court. Therefore, we order
the appeal REINSTATED, and WITHDRAW our November 8, 2012, order for a
hearing.

       The State’s brief shall be due, subject to any extension of time granted, thirty days
from the date of this order.

                                      PER CURIAM




                                             2